Citation Nr: 1228124	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-48 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to November 9, 2004 for the grant of service connection for peripheral vestibular disorder with bilateral hearing loss, tinnitus, severe vertigo with status post mastoidectomy also claimed as skull bone loss and left facial paralysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active duty service from October 1959 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board views the pertinent procedural history of this case differently than has been presented in some of the RO's adjudication documents.

A March 2005 RO rating decision granted service connection for left ear hearing loss.  The Veteran filed a notice of disagreement in April 2005, seeking increased disability compensation for the claimed disability.  The Board finds that the April 2005 notice of disagreement explained that the Veteran's disagreement featured his contention that the claimed disability involved more manifestations of ear-related disability than merely hearing loss, but also involved a complex set of related disabilities associated with the ear problem.  The RO subsequently granted service connection for the discussed complex set of disabilities as finally characterized in a March 2008 rating decision.  In the Board's view, this March 2008 grant of service connection was issued in the course of the appeal stemming from the March 2005 rating decision and April 2005 notice of disagreement (the RO characterized the grant as arising from new separate claims).  In May 2008, the Veteran filed a notice of disagreement with the March 2008 grant of service connection, seeking assignment of an earlier effective date; the Board views this as arising from the original appeal of the March 2005 rating decision because the appealed effective date had just been assigned in the course of that appeal.  The RO interpreted the May 2008 notice of disagreement as a new claim and issued an October 2008 rating decision, and the Veteran once again filed a notice of disagreement expressing his intention to seek an earlier effective date for the grant of service connection.  A statement of the case was issued in November 2009, and a substantive appeal was received in December 2009.

The Board notes that the November 2009 statement of the case characterized this issue on appeal as entitlement to an earlier effective date for the 100 percent rating assigned for peripheral vestibular disorder with various associated manifestations.  However, the Board views the Veteran's repeated contentions, including as clearly expressed in the February 2009 notice of disagreement, as making clear that "[t]he issue is entitlement to an earlier effective date for service connection of peripheral vestibular disorder with [various associated manifestations]."  The Board has characterized the issue on the first page of this decision to most accurately reflect the benefit sought by the Veteran in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidence of record documents, and RO grants of service connected disability benefits have accepted, a complicated pertinent medical history in this case.  Several details of the procedural history of this case are also significant.  With consideration of this case's particular circumstances, the Board finds that a VA examination with medical opinion is necessary to address questions in this case.

In October 2000, the RO denied entitlement to service connection for hearing loss.  

In March 2005, the RO found clear and unmistakable error (CUE) in the October 2000 denial and granted service connection for hearing loss of the left ear, effective September 10, 1999.

In April 2005, the Veteran submitted a notice of disagreement with the March 2005 determination.  The statement was interpreted by the RO as initiating an appeal for a higher disability rating for the grant of service connection for hearing loss.  The April 2005 statement of the Veteran's disagreement focused upon clarifying the full breadth of his disabilities arising from the in-service damage to his left ear.  The Veteran explained that his 1961 in-service injury caused a severe trauma to his left ear and inner ear causing purulent drainage, constant tinnitus, vertigo, and hearing loss.  The Veteran expressed that these problems led to chronic otitis media with cholesteatoma necessitating a left ear surgery in the 1990s; the surgery was complicated by a left facial palsy.  The Veteran reported that he had purulent drainage, constant tinnitus, hearing loss, and vertigo from the time of his service through the time of the surgery, and since the surgery has experienced hearing loss, "bone skull loss," constant tinnitus, and vertigo.

In June 2006, the RO granted service connection for bilateral hearing loss effective June 6, 2005; granted service connection for peripheral vestibular disorder, status post mastoidectomy (also claimed as skull bone loss and vertigo) effective April 20, 2005; granted service connection for tinnitus effective April 25, 2005; granted service connection for otitis media effective April 20, 2005; and granted service connection for left Bell's palsey, status post mastoidectomy effective June 6, 2005.

In March 2008, the RO issued a rating decision recharacterizing the Veteran's set of  service-connected disabilities as a single complex disability pathology.  The RO granted service-connection for this disability set, and assigned a 100 percent rating effective from November 9, 2004.  Prior to that date, service connection was only in effect for left ear hearing loss.  The newly characterized single complex disability was termed: "peripheral vestibular disorder with bilateral hearing loss, tinnitus, severe vertigo with status post mastoidectomy also claimed as skull bone loss and left facial paralysis."

The March 2008 RO rating decision cited VA treatment reports from New Orleans from 1999 to 2005 and later records from Bay Pines VAMC, as well as the lay statements from the Veteran and other witnesses.  The RO accepted that the Veteran's service treatment records show that he was seen in service for chronic suppurative otitis media, treated progressively with antibiotics, and the condition was still being followed to some degree at the time of the Veteran's separation.  The RO accepted that the Veteran underwent surgery on his left ear in 1994, and accepted that the medical evidence supported finding that the residuals of the 1994 radical mastoidectomy of the left ear were results of the chronic infections during service.  The March 2008 RO rating decision explains that the recharacterization of the grant of service connection is based upon a finding that the residuals of vertigo, tinnitus, hearing loss with the development of cholesteotoma was a result of military service and injury from in-service explosion.  The Board observes that private medical reports and multiple VA examination reports (together with lay evidence concerning symptom history) support the Veteran's contention that his complex array of disability symptoms are causally linked to the in-service injury and consequent post-service surgery.

As the Board interprets the Veteran's contentions, he essentially argues that the September 1999 claim (despite being characterized as a claim of entitlement to service connection for hearing loss) should be reasonably understood to be a claim of entitlement to service connection for the residuals of the significant in-service injury to his left ear, particularly when considered in the context of the available information concerning the complete nature of the pathology affecting the left ear that has been developed in connection with this appeal.  The Board notes that when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that [VA] obtains in support of that claim "  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) .

As the Board interprets the Veteran's contentions, he argues that the RO's March 2005 finding of CUE in the October 2000 denial, vitiating the finality of that denial, results in the Veteran's September 10, 1999 claim remaining pending at the time of the March 2005 decision.  The Board notes that the April 2005 notice of disagreement with the March 2005 decision clearly contends that the in-service left ear injury involved more complex residuals than merely hearing loss, and seeks disability compensation reflecting the broader set of residuals.  Thus, the Veteran argues that the grant of service connection for the full array of disabilities associated with the vestibular disorder should be effective from the date of the September 10, 1999 claim (the date specifically sought in the May 2012 presentation of contentions from the Veteran's representative).

In the event that the Board might find in the Veteran's favor with regard to certain key contentions, an essential factual question must be addressed before a determination can be made concerning assignment of a potentially revised effective date for the grant of service connection for the complex peripheral vestibular disorder.  An  assignment of an earlier effective date requires a determination concerning when the complex peripheral vestibular disorder was first manifested.  Although the evidence currently of record presents substantial significant information regarding the Veteran's pertinent medical history, it does not present a clear finding on this particular question of determining when the service-connected peripheral vestibular disorder first manifested.

The Board notes that the May 2012 written argument from the Veteran's representative explains that "[i]t is clear the veteran's condition had worsened after 1999.  We again submit that a staged rating may be necessary due to evidence that existed prior to 1999 establishing a degree of disability without ... resort to speculation."  With consideration of the acknowledgment that the Veteran's symptoms have changed over the years since 1999, it is further unclear whether the currently service-connected disability diagnosis of vestibular disorder was valid as of September 10, 1999, or rather symptom manifestations first established this diagnosis at a later date.  It is unclear which manifestations of the pathology may have warranted their own diagnoses as of September 10, 1999, or at later dates. The Board is not competent to draw its own medical conclusions on these questions from the available information, and finds that a VA examination is warranted to address the medical questions.

The Board additionally observes that the discussion in the March 2008 RO rating decision cited VA treatment reports from New Orleans from 1999 to 2005, and the listing of the evidence cites records from that facility from March 2, 1998 to August 22, 2005.  However, the Board's own review of the claims file has not revealed a set of records appearing to correspond to that range of dates (including with review of the contents of the Virtual VA claims file).  Such records could be pertinent to this appeal.  Appropriate action should be taken to clarify whether the claims file contains all available pertinent VA treatment records, and to obtain any missing records.

Accordingly, the case is REMANDED for the following action:

1.  With attention to the March 2005 rating decision's reference to a set of VA treatment records from New Orleans from March 2, 1998 to August 22, 2005, the RO/AMC should take appropriate action to determine whether VA treatment records corresponding to this date range exist and, if so, obtain the complete set of pertinent VA treatment records for addition to the claims file.  Attention is directed to the Board's observation that the VA treatment records reviewed in the claims file at this time do not appear to cover much of the indicated period.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  After completion of the above, the RO should schedule the Veteran for an appropriate VA examination to determine when the Veteran's service-connected vestibular disorder first manifested.  It is imperative that the claims file be made available to the examiner for review.  After interview of the Veteran, review of the claims file, and any indicated medical tests, the examiner should make a clear determination as to the earliest date the Veteran's service-connected vestibular disorder and/or associated manifestations had their onset.  The examiner should respond to the following:

a)  Taking into account the nature and etiology of the disability, the available medical evidence, and the information obtained from interview of the Veteran and review of the claims file: had the current chronic service-connected peripheral vestibular disorder manifested as of September 10, 1999?  In answering this question, please opine as to whether the Veteran had onset of symptom manifestations sufficient to establish a diagnosis of chronic peripheral vestibular disorder as of September 10, 1999.

b)  If the current chronic service-connected peripheral vestibular disorder is not shown to have manifested by September 10, 1999, when is the earliest date upon which there was onset of symptom manifestations sufficient to establish a diagnosis of the service-connected peripheral vestibular disorder? 

c)  Please opine (for each identified manifestation) as to the earliest date upon which the following manifestations of the service-connected set of disabilities had onset: (i) hearing loss of the right ear, (ii) tinnitus, (iii) vertigo, and (iv) left facial paralysis.  In answering this question, please identify whether each manifestation is found to have been present as of September 10, 1999 and, if not present at that time, identify the earliest date upon which it is shown to have manifested.

Reasons for the examiner's opinions should be furnished, and the examiner should cite and discuss all pertinent evidence and sources of information relied upon.

3.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  Appropriate action should be taken to remedy any deficiencies in the examination reports.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

